Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a testing apparatus for testing a plurality of chips each having a plurality of contacts, comprising: a chip carrying device including: at least one circuit board; and a plurality of electrically connecting units disposed on the at least one circuit board for carrying the chips, wherein each of the electrically connecting units includes: a main body having a top wall and an annular wall, wherein the top wall has an opening, one end of the annular wall is connected to a peripheral edge of the top wall, and the other end of the annular wall is disposed on the at least one circuit board, wherein the top wall, the annular wall, and the at least one circuit board jointly define an accommodating slot, and wherein the top wall has an inner surface arranged in the accommodating slot and an outer surface that is opposite to the inner surface; a supporting structure disposed on the at least one circuit board and arranged in the accommodating slot; a lift structure arranged in the accommodating slot and including a base portion, a carrying portion extending from the at least one elastic assembly is configured to be pressed to generate a return force that pushes the base portion to abut against the inner surface of the top wall, so that the lift structure and the supporting structure have a gap there-between; and a plurality of probe assemblies connected to the at least one circuit board and each having a first end and an opposite second end, wherein the first ends of the probe assemblies are fixed to the supporting structure, and the second ends of the probe assemblies are respectively arranged in the connecting holes; and a pressing device configured to simultaneously press the retaining portions of the electrically connecting units so as to move the retaining portions of each of the electrically connecting units toward the corresponding accommodating slot, wherein in each of the electrically connecting units, when the chip receiving slot receives the corresponding chip and the retaining portions are not pressed by the pressing device, the probe assemblies in the connecting holes do not connect to the contacts of the corresponding chip, and wherein in each of the 

Regarding claims 2-7, the claims are allowed as they further limit allowed claim 1.

Regarding claim 8, the prior art of record does not teach alone or in combination chip carrying device, comprising: at least one circuit board; and a plurality of electrically connecting units disposed on the at least one circuit board for carrying a plurality of chips, wherein each of the electrically connecting units includes: a main body having a top wall and an annular wall, wherein the top wall has an opening, one end of the annular wall is connected to a peripheral edge of the top wall, and the other end of the annular wall is disposed on the at least one circuit board, wherein the top wall, the annular wall, and the at least one circuit board jointly define an accommodating slot, and wherein the top wall has an inner surface arranged in the accommodating slot and an outer surface opposite to the inner surface; a supporting structure disposed on the at least one circuit board and arranged in the accommodating slot; a lift structure arranged in the accommodating slot and including 28a base portion, a carrying portion extending from the base portion, and a plurality of retaining portions extending from the carrying the at least one elastic assembly is configured to be pressed to generate a return force that pushes the base portion to abut against the inner surface of the top wall, so that the lift structure and the supporting structure have a gap there-between; and a plurality of probe assemblies connected to the at least one circuit board and each having a first end and an opposite second end, wherein the first ends of the probe assemblies are fixed to the supporting structure, and the second ends of the probe assemblies are respectively arranged in the connecting holes; and wherein in each of the electrically connecting units, when the chip receiving slot receives the corresponding chip and the retaining portions are not pressed by a pressing device, the probe assemblies in the connecting holes are not connected to the contacts of the corresponding chip, and wherein in each of the electrically connecting units, when the chip receiving slot receives the corresponding chip and the pressing device is abutted against the outer surface of the top wall, the retaining portions 29protruding from the opening of the main body are pressed by the pressing device so as to move toward the 

Regarding claims 9-10, the claims are allowed as they further limit allowed claim 8.

Regarding claim 11, the prior art of record does not teach alone or in combination an electrically connecting unit for being disposed on a circuit board, comprising: a main body having a top wall and an annular wall, wherein the top wall has an opening, one end of the annular wall is connected to a peripheral edge of the top wall, and the other end of the annular wall is configured to be disposed on the circuit board, wherein the top wall and the annular wall jointly define an accommodating slot, and wherein the top wall has an inner surface arranged in the accommodating slot and an outer 30surface opposite to the inner surface; a supporting structure configured to be disposed on the circuit board and arranged in the accommodating slot; a lift structure arranged in the accommodating slot and including a base portion, a carrying portion extending from the base portion, and a plurality of retaining portions extending from the carrying portion along a direction away from the base portion, wherein the base portion is arranged in the accommodating slot, and the carrying portion is at least partially arranged in the opening, wherein at least part of the retaining portions protrude from the opening of the main body, and the retaining portions and the carrying portion jointly form a chip receiving slot for accommodating one of the chips, and wherein the lift structure  at least one elastic assembly is configured to be pressed to generate a return force that pushes the base portion to abut against the inner surface of the top wall, so that the lift structure and the supporting structure have a gap there-between; and a plurality of probe assemblies configured to be connected to the circuit board and each having a first end and an opposite second end, wherein the first ends of the probe assemblies are fixed to the supporting structure, and the second ends of the probe assemblies are respectively arranged in the connecting holes; and wherein when the chip receiving slot receives a chip and the retaining portions are not pressed by a pressing device, the probe assemblies in the connecting holes are not connected to a plurality of contacts of the chip, and wherein when the chip receiving slot receives the chip and the 31pressing device is abutted against the outer surface of the top wall, the retaining portions protruding from the opening of the main body are pressed by the pressing device so as to move toward the accommodating slot, and the probe assemblies are respectively abutted against the contacts of the chip for establishing an electrical connection between the probe assemblies and the chip in combination with all other elements in claim 11.

Regarding claims 12-13, 
English translation of applicant-submitted Tseng et al. TW201818080A relates to a method for IC test socket and method for determining ESD decay time capability of IC test socket. The IC test socket including a housing member, an accommodating member, through holes, probes and at least one flexible component. The housing member includes a cavity exposed from an upper surface. The accommodating member is disposed in the cavity of the housing member, and the accommodating member includes an accommodating space. Each through hole penetrates through the housing member and the accommodating member, and has an aligning recess. The probes are disposed in the through holes, respectively.

English translation of applicant-submitted Chen et al. CN203422394U relates to a test module, in particular to an FPC flexible circuit board connector. The Flexible Printed Circuit connector including a support board and a plurality of mini-size probes. The support board includes a pedestal, a floating pressboard and a fixed cover board. The pedestal is provided with a probe tower. The floating pressboard covers on the probe tower. The fixed cover board is arranged on the floating pressboard and is fixed with the pedestal together. The pedestal probe tower and the floating press board are each provided with a vertically-through hole array. The mini-size probes are disposed in through holes of the pedestal probe tower. Each of the mini-size probes is composed of a round pipe having two ends connected with two pins elastically and the pins can contract into the pipe under pressure of external forces.

Lee et al. US 8939784 B2 relates to semiconductor chip package test socket may include a socket housing; a plurality of probe needles in the socket housing; a conductive pad on the probe needles; a floating guide configured to cover an edge of the conductive pad and configured to provide a semiconductor chip package on the conductive pad; and/or clamps fixed at the socket housing. The clamps may combine the floating guide with the socket housing.

These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866